UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6609


UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus

KENNETH MARION HAMPTON, a/k/a Marion Kenneth
Hampton, a/k/a Kenny Hampton,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CR-00-616)


Submitted:   August 18, 2005                 Decided:   August 25, 2005


Before WIDENER, WILLIAMS,* and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Marion Hampton, Appellant Pro Se. Stacey Denise Haynes,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



     *
      Judge Williams did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (2000).
PER CURIAM:

           Kenneth Marion Hampton appeals the district court’s order

denying his motion to modify his sentence under 18 U.S.C. § 3582(c)

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Hampton, No. CR-00-616 (D.S.C. filed

Apr. 4, 2005 & entered Apr. 5, 2005).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -